Cook, J.,
delivered the opinion of the court.
The appellant, plaintiff in the court below, sued the appellee, defendant in the court below, in a justice court of Jackson county on an open account. From a judgment in favor of the defendant, the plaintiff appealed to the circuit court, where the cause was submitted to the judge, ■without the intervention of a jury, on an agreed statement of facts, and, from a judgment for defendant, plaintiff prosecuted this appeal.
From the agreed statement of facts it appears that the appellee owned and operated a bakery in the city of Pascagoula, while the appellant ivas engaged in the wholesale grocery business in the city of New Orleans, and that, on or about June 1, 1921, appellant sold to appellee certain groceries in bulk.' These goods were sold through a traveling salesman of appellant, and the written order executed by appellee contained the stipulation that the goods were to be shipped on June 20,1921, but appellant shipped them on June 10th, and they arrived at Pascagoula, the proper place of consignment, on June 12,1921. A certain transfer company in the city of Pascagoula had a blanket order to receive and deliver all freight consigned to appellee, and on June 13,1921, this transfer company received the goods from the warehouse of the railroad company, receipted the railroad company therefor, and placed them in the storehouse or wareroom of the appellee’s bakery, and the goods remained in appellee’s bakery until June 19, 1921, when they were destroyed by fire, the bakery and all its contents burning on that date. The- appellee had knowledge of the fact that the goods had been delivered at his place of business, and he accepted them and permitted them to remain in his storeroom without making any sort of protest against the premature delivery. The only question presented for decision is whether, under this state of facts, the appellee is liable for the purchase price of the goods so delivered to him.
*169By accepting the goods and permitting them to remain in his storehouse without protest until they were destroyed by fire six days later, the appellee waived the objection that they were prematurely shipped. He should have declined to receive the goods at the time, and notified the shipper of the fact that he had declined them, or, since the goods were received from the transportation company and delivered at appellee’s storehouse, he should have immediately notified the shipper that the goods were held subject to its order and at its risk. He did neither of these things, and we think he is liable for the purchase price of the goods so accepted by him.
Reversed, and judgment here for appellant.

Reversed.